Citation Nr: 0830161	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
September 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has bilateral hearing loss as a 
result of his service in the United States Air Force.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The veteran was provided a VA audiometric 
examination in this case.  However, the Board is of the 
opinion that the veteran should be afforded another 
examination and an opinion should be obtained that accurately 
takes into account the veteran's relevant history. 

At the veteran's personal hearing he testified that his 
history was inaccurately recorded at his VA examination.  He 
states that after service he went to college, worked a few 
jobs, and then started his own construction company which he 
ran for 40 years.  Apparently the VA examiner thought that by 
stating he worked in construction, the veteran meant that he 
worked doing manual labor and was exposed to a great deal of 
noise.  The veteran testified that this is not the case.  He 
relayed that he is actually an administrator and does bidding 
on jobs and other office work and has not been exposed to an 
abnormal amount of noise in this capacity.  Regarding in-
service noise exposure, the veteran contends that he spent 
approximately 2,000 hours in aircraft and was exposed to 
other aircraft noise as well.       

The veteran should be scheduled for another audiometric 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiometric examination.  All indicated 
tests should be accomplished, and all 
clinical findings reported in detail.  The 
claims folder should be made available to 
the examiner for review prior to entering 
any opinion.  The examiner should 
specifically identify if there is evidence 
of hearing loss disability, and if so, an 
opinion as to etiology is requested.  
Specifically, if hearing loss is found, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (e.g., 50 percent or greater 
chance) due to events in service.  A 
discussion of the medical principals used 
in reaching the conclusion should be set 
out.

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




